Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Dan Drexler on 6/29/22.

1.(Currently Amended) A data transmission receiving method, comprising:
receiving, by a second communication node, one or more Physical Downlink Control Channels (PDCCHs) from a first communication node,
wherein in a case where the second communication node receives multiple PDCCHs, Physical Downlink Shared Channels (PDSCHs) indicated by the multiple PDCCHs are located in the same serving cell, and the indicated PDSCHs have the same time domain end position and different time domain start positions;
the method further comprising:
determining, by the second communication node, time domain positions of the indicated PDSCHs according to a first PDCCH in the multiple PDCCHs; and
in a case where the PDSCHs indicated by the multiple PDCCHs have different frequency domain positions, replacing, by the second communication node, a frequency domain indication of a second PDCCH with a frequency domain indication of the first PDCCH within a time domain indication range indicated by the first PDCCH in the PDCCHs, a time domain start moment of the PDSCH indicated by the first PDCCH is later than that of a PDSCH indicated by the second PDCCH.
2. (Cancelled)
3. (Original)The method as claimed in claim 1, wherein receiving, by the second communication node, the multiple PDCCHs from the first communication nodes comprises:
receiving, by the second communication node, through multiple Transmission Time Intervals (TTIs), a PDSCH indicated by at least one PDCCH in the multiple PDCCHs, the second communication node receiving one transport block on each TTI, or, the second communication node receiving one or more redundancy versions of the same transport block on the multiple TTIs.
4. (Original)The method as claimed in claim 1, wherein receiving, by the second communication node, one PDCCH from the first communication nodes comprises:
receiving, by the second communication node, through multiple TTIs, a PDSCH indicated by the PDCCH, wherein the second communication node receiving one transport block on each TTI, or, the second communication node receiving one redundancy version of the same transport block on each TTI.
5. (Previously Presented)The method as claimed in claim 3, further comprising:
in a case where the PDCCH comprises an indication for indicating whether to receive a demodulation pilot signal on the TTI, receiving, by the second communication node, the demodulation pilot signal on a last odd number of TTI; 
or, in the case where the PDCCH includes the indication for indicating whether to receive the demodulation pilot signal on the TTI, receiving, by the second communication node, the demodulation pilot signal on a last first TTI;
or, in a case where the second communication node receives different redundancy versions of the same transport block on the multiple TTIs, receiving, by the second communication node, data of a redundancy version 0 on the last first TTI, and in a case where the PDCCH comprises a redundancy version indication of the TTI, receiving the data of the redundancy version 0 on the last first TTI.
6. (Previously Presented)The method as claimed in claim 1, after receiving, by the second communication node, the multiple PDCCHs from the first communication nodes, further comprising:
when the second communication node detects that a Sounding Reference Signal (SRS) trigger in control information carried in the PDCCH is enabled, increasing, by the second communication node, an offset value at a time domain end position of a PDSCH indicated by the detected PDCCH to obtain a preset time domain position, the offset value being the number of time domain units predetermined by the first communication node and the second communication node; and
when the second communication node determines that the time is greater than the preset time domain position, specifying, by the second communication node, that the SRS signal is sent on a first effective SRS resource in the serving cell.
7. (Original)The method as claimed in claim 6, wherein specifying, by the second communication node, that the SRS signal is sent on the first effective SRS resource in the serving cell comprises:
determining, by the second communication node, whether an indication for requiring to send an SRS signal of a special beam is received;
if the indication for requiring to send an SRS signal of a special beam is received, specifying, by the second communication node, the special beam to correspondingly send the SRS signal on an SRS resource in the serving cell; and
if the indication for requiring to send an SRS signal of a special beam is not received, selecting, by the second communication node, according to a time sending sequence for SRS resources in the serving cell, the first effective SRS resource in the time sending sequence to send the SRS signal.
8. (Original)The method as claimed in claim 6, wherein specifying, by the second communication node, that the SRS signal is sent on the first effective SRS resource in the serving cell comprises:
determining, by the second communication node, whether an indication for requiring to send an SRS signal of a special antenna port is received;
if the indication for requiring to send an SRS signal of a special antenna port is received, specifying, by the second communication node, the special antenna port to correspondingly send the SRS signal on an SRS resource in the serving cell; and
if the indication for requiring to send an SRS signal of a special antenna port is not received, selecting, by the second communication node, according to a time sending sequence for SRS resources in the serving cell, the first effective SRS resource in the time sending sequence to send the SRS signal.
9. (Previously Presented)The method as claimed in claim 1, after receiving, by the second communication node, the multiple PDCCHs from the first communication nodes, further comprising:
when the second communication node detects that a Channel State Information (CSI) trigger in control information carried in the PDCCH is enabled, increasing, by the second communication node, an offset value at a time domain end position of a PDSCH indicated by the detected PDCCH to obtain a preset time domain position, the offset value being the number of time domain units predetermined by the first communication node and the second communication node; and
when the second communication node determines that the time is greater than the preset time domain position, specifying, by the second communication node, that CSI is reported on a first effective CSI reporting resource in the serving cell.
10. (Original)The method as claimed in claim 9, wherein specifying, by the second communication node, that the CSI is reported on the first effective CSI reporting resource in the serving cell comprises:
determining, by the second communication node, whether an indication for requiring to send an CSI signal of a special beam is received;
if the indication for requiring to send an CSI signal of a special beam is received, specifying, by the second communication node, the special beam to correspondingly report the CSI on a CSI resource in the serving cell; and
if the indication for requiring to send an CSI signal of a special beam is not received, selecting, by the second communication node, according to a time sending sequence for CSI resources in the serving cell, the first effective CSI resource in the time sending sequence to report the CSI.
11. (Cancelled) 
12. (Previously Presented)The method as claimed in claim 6, wherein the time domain end position of the PDSCH at least comprises: a symbol where the time domain end position of the PDSCH is located, a time subslot where the time domain end position of the PDSCH is located, a time slot where the time domain end position of the PDSCH is located or a subframe where the time domain end position of the PDSCH is located.
13. (Cancelled) 
14. (Currently Amended) A data transmission sending method, comprising:
respectively sending, by a first communication node, one or more Physical Downlink Control Channels (PDCCHs) to a second communication node at multiple candidate time domain positions, wherein
in a case where the first communication node sends multiple PDCCHs, Physical Downlink Shared Channels (PDSCHs) indicated by the multiple PDCCHs are located in the same serving cell, and the PDSCHs indicated by the multiple PDCCHs have the same time domain end position and different time domain start positions;
wherein the PDSCHs indicated by the multiple PDCCHs have the same time domain end position, and a frequency domain end position of a PDSCH indicated by a first PDCCH in the multiple PDCCHs is not smaller than that of a PDSCH indicated by a second PDCCH in the multiple PDCCHs; and a time domain start moment of the PDSCH indicated by the first PDCCH is later than that of the PDSCH indicated by the second PDCCH.
15. (Cancelled) 
16. (Original)The method as claimed in claim 14, wherein respectively sending, by the first communication node, multiple PDCCHs to the second communication node at the time domain positions comprises:
at least sending, by the first communication node, on multiple Transmission Time Intervals (TTIs), a PDSCH indicated by a first sent PDCCH in the PDCCHs, the first communication node sending one transport block on each TTI, or, the first communication node sending one or more redundancy versions of the same transport block on the multiple TTIs.
17. (Original)The method as claimed in claim 14, wherein respectively sending, by the first communication node, one PDCCH to the second communication node at the time domain positions comprises:
sending, by the first communication node, on multiple TTIs, a PDSCH indicated by the PDCCH, the first communication node sending one transport block on each TTI, or, the first communication node sending one redundancy version of the same transport block on each TTI.
18. (Previously Presented)The method as claimed in claim 16, wherein
in a case where the PDCCH comprises an indication for indicating whether to send a demodulation pilot signal on the TTI, the first communication node sends the demodulation pilot signal on a last odd number of TTI;
or, in the case where the PDCCH comprises the indication for indicating whether to send the demodulation pilot signal on the TTI, the first communication node sends the demodulation pilot signal on a last first TTI;
or, in a case where the first communication node sends different redundancy versions of the same transport block on the multiple TTIs, the first communication node sends data of a redundancy version 0 on the last first TTI; and in a case where the PDCCH comprises a redundancy version indication of the TTI, the first communication node sends the data of the redundancy version 0 on the last first TTI; 
or, in a case where the first communication node sends one transport block on each TTI, and in the case where the PDCCH comprises the redundancy version indication of the TTI, the first communication node sends the data of the redundancy version 0 on each TTI.
19. (Original)The method as claimed in claim 14, wherein the number of TTIs occupied by a PDSCH indicated by a third PDCCH in the multiple PDCCHs is smaller than the number of TTIs occupied by a PDSCH indicated by a fourth PDCCH in the multiple PDCCHs, and a time domain start moment of the PDSCH indicated by the third PDCCH is later than that of the PDSCH indicated by the fourth PDCCH;
20. (Original)The method as claimed in claim 19, wherein when the PDSCH is sent in K TTIs, the PDCCH is sent in the K TTIs; and the indicated PDSCH is sent in a (K+1-k)th TTI of the PDCCH with k TTIs comprised, the k being a positive integer not greater than the K and not smaller than 1.
21. (Previously Presented)The method as claimed in claim 14, wherein Downlink Control Information (DCI) carried in each PDDCH of the multiple PDCCHs is provided with an SRS trigger field, or the DCI carried in each PDDCH of the multiple PDCCHs is provided with a Channel State Information (CSI) trigger field.
22. (Cancelled) 
23. (Cancelled) 
24. (Currently Amended) A data transmission receiving apparatus, located in a second communication node, and comprising:
a receiving module, configured to receive one or more Physical Downlink Control Channels (PDCCHs) from a first communication node, wherein in a case where the second communication node receives multiple PDCCHs, Physical Downlink Shared Channels (PDSCHs) indicated by the multiple PDCCHs are located in the same serving cell, and the indicated PDSCHs have the same time domain end position and different time domain start positions;
the data transmission receiving apparatus is further configured to:
determine time domain positions of the indicated PDSCHs according to a first PDCCH in the multiple PDCCHs; and
in a case where the PDSCHs indicated by the multiple PDCCHs have different frequency domain positions, replace a frequency domain indication of a second PDCCH with a frequency domain indication of the first PDCCH within a time domain indication range indicated by the first PDCCH in the PDCCHs, a time domain start moment of the PDSCH indicated by the first PDCCH is later than that of a PDSCH indicated by the second PDCCH.
25-29. (Cancelled) 

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476